RESOLUCIÓN
Examinada la moción presentada por el señor Adalberto Fernández Díaz para su reinstalación al ejercicio de la abo-gacía, se autoriza la reinstalación del Ledo. Adalberto Fer-nández Díaz al ejercicio de la abogacía y la notaría efectiva inmediatamente. Se le apercibe al licenciado Fernández Díaz que en el futuro deberá cumplir estrictamente con las normas que rigen el derecho notarial y se ordena el archivo de la presente causa.

Publíquese.

*557Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo